UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7246


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWAYNE MCFADDEN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:04-cr-00564-TLW-1; 4:07-cv-70091-TLW)


Submitted:   November 18, 2010             Decided:   December 2, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne McFadden, Appellant Pro Se.   Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne McFadden seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.

We   dismiss   the   appeal    for   lack       of   jurisdiction       because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil    case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on October 20, 2009.         The notice of appeal was filed on August

11, 2010. *    Because McFadden failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                          2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3